United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 29, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-31090
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALLAN MARTIN BENNETT,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 2:05-CR-20203-1
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Allan Martin Bennett appeals the 132-month sentence he

received following his guilty-plea conviction for conspiracy to

possess and distribute more than five kilograms of cocaine, in

violation of 21 U.S.C. § 846.   He challenges the presumption of

reasonableness that attaches to a sentence imposed within a

properly calculated guidelines range, relying on the Supreme

Court’s grant of certiorari in Rita v. United States, 127 S. Ct.

551 (2006).    Because an intervening Supreme Court case explicitly

or implicitly overruling prior precedent is required to alter

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-31090
                                -2-

this court’s precedent, the grant of certiorari in Rita has no

impact on this court’s precedent.    See United States v. Short,

181 F.3d 620, 624 (5th Cir. 1999).   And now the Supreme Court has

decided Rita, ___ S.Ct. ___ 2007 WL 1772146 (June 21, 2007),

upholding the rule of this court.

      Bennett’s sentence was within a properly calculated advisory

guideline range and is entitled to great deference.     See United

States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005).     But aside

from that deference, because of this record and because the

sentencing court considered all the factors for a fair sentence

under 18 U.S.C. § 3553(a), we conclude that Bennett has failed to

demonstrate that his sentence was unreasonable.    See id. at 519-

20.   The judgment of the district court is AFFIRMED.